DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malhotra et al. US 20180000894 A1.
Malhotra teaches a controlled release composition comprising mesalamine, controlled release excipients, binder, and at least one diluent, glidant, lubricant and the like in the claimed amounts.  See abstract; Claims and pages 7-8.  The composition is granulated by wet or dry granulation or direct compression is found in the Examples.  Solid dosage forms such as tablet, capsule, sprinkle, capsule filled mini-tablet, and sachet filled mini-tablet is found in paragraph 0034.  The claimed enteric coating composition is found in the Examples.
	With respect to the release profile recited in claim 9, it is noted that Malhotra is silent with respect to that teaching.  However, because Malhotra teaches the same mesalamine composition as being claimed, namely, a solid dosage form comprising mesalamine in the claimed amount and excipients in the amount that falls within the claimed range, the release property is expected to be inherent.  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Spada Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
   

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowe et al. US 10,071058 B2.
Bowe teaches a plurality of mini-tablets, wherein each mini-tablet comprises: a core, comprising mesalamine in about 80% by weight of the core; lactose in about 16% by weight of the core; hydroxypropyl cellulose in about 3% by weight of the core; and a lubricant in about 1% by weight of the core; and a coating, comprising low-viscosity ethyl cellulose; a pore-forming agent; and triethyl citrate; wherein the coating surrounds the core; and the coating comprises from about 1% to about 6% by weight of the mini-tablet.  See columns 3-4 and 15-18.  Capsule filled with mini-tablet is found in column 15.  Fig. 2 shows the release profile that falls within the claimed range.  
  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615